Citation Nr: 1423897	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for migraine headaches prior to September 27, 2012 and a rating in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1994 to February 2000 and March 2003 to June 2004, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for migraine headaches and established a 10 percent rating from February 9, 2007 and a November 2012 rating decision which granted a 50 percent rating for migraine headaches from September 27, 2012. 

In her substantive appeal, the Veteran requested a Board hearing at the Montgomery RO.  In January 2014 the Veteran withdrew her request for a hearing.  As the Board has received no request to reschedule, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

Throughout the appeal period, the Veteran's migraine headache disability has been characterized by frequent prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran's claim for a higher rating arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted; the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in November 2007 and September 2012 which involved review of the Veteran's claims file, in-person interviews, physical assessments, and opinions concerning the functional impacts of the Veteran's condition.  The Board finds this to be adequate because the examiners described the disability in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran does not report that her condition has worsened since the most recent VA examination, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran is in receipt of a 10 percent disability rating for her service-connected migraine headaches prior to September 27, 2012, and a 50 percent rating thereafter.  Her headaches, which occur multiple times per week, are productive of sharp pain across the front of her head, sensitivity to light and nausea.  The Veteran has also reported sensitivity to sound and changes in vision.  The Veteran has stated that her headaches have debilitating effects including general fatigue and difficulty focusing or concentrating at work. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

III.  Analysis

A November 2007 VA examination report noted that the Veteran experienced weekly migraine headaches, most of which were prostrating.  The examiner assessed the Veteran as having moderate functional loss with significant effects on her usual occupation including pain, weakness or fatigue, and increased tardiness and absenteeism.

A September 2012 VA examination found a similar disability picture, with the Veteran reporting headaches 2 to 3 times per week with prostrating attacks characterized by nausea, pain and sensitivity to light and sound.  These attacks result in a negative impact on the Veteran's usual occupation in the form of debilitating effects on concentration and focus. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's overall disability picture (i.e., frequent, prostrating, headaches that cause her difficulty at work and occasional absence from work) most nearly approximates the criteria for a 50 percent evaluation and that this disability picture has been generally consistent throughout the entire appeal period.  Accordingly, the Board finds that an initial 50 percent evaluation is warranted for the Veteran's service-connected migraine headaches.  

The Board notes that the Veteran is now in receipt of the maximum rating allowable under Diagnostic Code 8100 and finds no other relevant code sections under which to evaluate the Veteran's migraine headaches within the Schedule for Rating Disabilities.  

Addressing whether extraschedular consideration is warranted, the Board finds that the schedular rating criteria adequately contemplate the Veteran's disability.  The Veteran's service-connected migraine headache disability results in frequent prostrating attacks (characterized by pain, sensitivity to light and nausea), that are productive of severe economic inadaptability, manifestations that are contemplated in the rating criteria.  38 C.F.R. § 4.124a.  While the evidence does suggest marked interference with employment, "severe economic inadaptability" is already addressed within the applicable rating criteria.  The Veteran has not reported frequent periods of hospitalization due solely to her migraines.  Therefore, the rating criteria are adequate to evaluate the Veteran's migraine headaches and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective February 9, 2007, an initial rating of 50 percent for migraine headaches is granted.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


